       4:21-cv-03072-SMB Doc # 7 Filed: 04/12/21 Page 1 of 1 - Page ID # 24




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

GARY EUGENE VANWINKLE,

                       Plaintiff,                                    4:21CV3072

         vs.
                                                                       ORDER
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


        Plaintiff has submitted a motion to proceed in forma pauperis (Filing No. 4). After
reviewing the request, I shall waive payment of fees and grant Plaintiff leave to proceed in forma
pauperis.

        IT IS ORDERED:

        Plaintiff’s motion to proceed in forma pauperis (Filing No. 4). is granted. The Clerk of
Court shall file the original complaint and accompanying pleadings without the prepayment of
costs or fees.


        Dated this 12th day of April, 2021.


                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
